The complaint was in two counts, claiming for goods sold and delivered and on open count. Neither count was an instrument in writing or verified account ascertaining the plaintiff's demands. Code 3970 and 3971, §§ 5356, 5325. And the judgment being by default, without the intervention of a jury, the judgment is reversed and the cause remanded. Rhea v. Holston Salt  P. Co., 59 Ala. 182; Parsons Lbr. Co. v. West Co. et al., 163 Ala. 594, 50 So. 1034.
There are other questions in the record, but we think a decision of them is unnecessary.
Reversed and remanded.